EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders TheStreet, Inc.: We consent to the incorporation by reference in the Registration Statement on Form S-8 of TheStreet, Inc. and subsidiaries of our report dated February 22, 2013, with respect to the consolidated balance sheets of TheStreet, Inc. and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ equity, cash flows, and comprehensive loss for each of the years in the three-year period ended December 31, 2012, and the related financial statement schedule, which report appears in the December 31, 2012 annual report on Form 10-K of TheStreet, Inc. and subsidiaries incorporated herein by reference. /s/ KPMG LLP New York, New York June 20, 2013
